Weinstein, J.,
dissents and votes to affirm the judgment appealed from, with the following memorandum, in which Mangano, J. P., concurs: In my view, claimants have failed to demonstrate by a preponderance of the credible evidence that the alleged negligence of the State was the proximate cause of Kevin Killeen’s injuries. Contrary to the majority’s finding that the accident was foreseeable, the State could not have reasonably perceived that Kevin would accidentally cause a pot of boiling water to topple over and injure himself, particularly since the pot had not been placed in front of him. As the Court of Claims properly found, “[t]o opine, as did claimants’ psychologist, that the use of boiling water is inappropriate because it carries a risk involving bodily harm is * * * an opinion colored by hindsight as to what subsequently occurred”.
As per the testimony of llene Aaron, the leading therapist in the “model apartment program” in which the injured claimant had participated, there had been no negligence on the part of the State in accepting Kevin for this program. The goal of the program was to familiarize the participants with a living environment so that they would be accustomed to such basic arrangements upon their release into the community. Prior to his admission into the program, it had been determined, after careful consultation with the treatment team and the team leader, that Kevin’s current level of functioning made him a good candidate for enrollment. Even claimants’ counsel conceded that Kevin had been properly placed in the model apartment program.
Nor does the record contain any evidence of negligent supervision on the part of the State. On no occasion were the patients permitted to pour hot fluids into their own cups. Rather, it was *589the function of the therapist to do this for them while the patients were seated around the table. As per the testimony of the State’s expert psychologist, the program in which Kevin was a participant was suitable as part of a total normalization program. More specifically, the expert unequivocally testified that the use of hot water for tea and coffee was in keeping with the concept of normalization.
It is clearly the duty of the State to take every reasonable precaution to protect patients at its institutions from injury, whether self-inflicted or otherwise (Comiskey v State of New York, 71 AD2d 699; Hernandez v State of New York, 46 AD2d 712; Castiglione v State of New York, 25 AD2d 895, 896). As a general standard, the State is required to exercise reasonable care in restraining, supervising and protecting mentally deficient persons in order to prevent injury to themselves and others (Jones v State of New, York, 267 App Div 254). This does not imply, however, that the State is obligated to keep each patient under constant 24-hour surveillance (Hirsh v State of New York, 8 NY2d 125, 127; Comiskey v State of New York, supra; Hernandez v State of New York, supra; Castiglione v State of New York, supra). The State is liable, rather, for injuries to its patients emanating from hazards and risks which could have been reasonably foreseen (Palsgraf v Long Is. R. R. Co., 248 NY 339, 344). No liability can be imposed for injuries resulting from unavoidable accidents. Nor should anyone be expected to guard against harm from events which are so unlikely to occur that the risk, although recognizable, is such as would commonly be disregarded (Prosser, Torts [4th ed], § 31, pp 146-147). In like manner, the State bears no liability for its medical judgments as to what constitutes appropriate therapeutic programs (see Cameron v State of New York, 37 AD2d 46, 49, affd 30 NY2d 596; Taig v State of New York, 19 AD2d 182, 183). To hold otherwise would, in effect, render the State an insurer and, as such, would unduly interfere with the carrying out of rehabilitative processes in State institutions (Carlino v State of New York, 30 AD2d 987, 988).
It is the duty of the State to care for and train an institutionalized patient such as Kevin, so that he can be restored “to a useful place in society” (Excelsior Ins. Co. v State of New York, 296 NY 40, 44). In accordance with this duty, the State placed Kevin in a normalization program, after a thorough evaluation of his suitability by professionals, in order to train him in the basic skills required for daily living. The situation in which the subject accident ensued was in keeping with the underlying concept of the normalization training.
*590The mere act of the therapist in placing a pot of boiling water on the table did not constitute negligence per se. A covered pot of boiling water is not an inherently dangerous instrument. Nor, as the Court of Claims properly concluded, did it create a foreseeable risk of injury. The record amply supports this conclusion.
The court had the unique opportunity of observing the witnesses and hearing their testimony. It was thus in the best position to determine questions of credibility (Pape v State of New York, 90 AD2d 904, 905). While sympathy towards the injured claimant is one’s natural inclination in a case such as this, the holding, which embodied factual determinations and the credibility of witnesses, was peculiarly within the province of the Court of Claims as the trier of facts. Inasmuch as that court was exercising the function for which it was established, its determination “should not receive cavalier treatment by the appeal courts and be lightly disregarded” (Harrow v State of New York, 21 AD2d 571, 572, affd 17 NY2d 619).
In light of this tenet, the evidence, in my view, mandates an affirmance of the judgment dismissing the claim against the State.